Big Cat Energy Corp. 1000 – 201 W. Lakeway Gillette, WY 82718 T 307.685.3122 Transwestern One 215 – 404 N. 31st St. Billings, MT 59101 T 406.255.7190 www.bigcatenergy.com OTCBB:BCTE REQUEST FOR ACCELERATION March 12, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN: Mellissa Campbell Duru 100 F Street NW,Mail Stop 7010 WASHINGTON, D.C. 20549-2000 RE: Sterling Oil & Gas Company Registration Statement on Form SB2/S-1 File No.333-148034 Request for Acceleration To Whom It May Concern: The Registrant, Sterling Oil & Gas, hereby requests acceleration of the effective date of the above referenced registration statement to March 14, 2008.The representation letter of the Company is attached. Sterling Oil & Gas Company /s/Richard G. Stifel Richard G. Stifel,CFO Big Cat Energy Corp. 1000 – 201 W. Lakeway Gillette, WY 82718 T 307.685.3122 Transwestern One 215 – 404 N. 31st St. Billings, MT 59101 T 406.255.7190 www.bigcatenergy.com OTCBB:BCTE March 12, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN:Mellissa Campbell Duru Mail Stop 100 F
